DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 08/05/2022.
Claims 1-20 are currently pending and have been examined.
This action is FINAL.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Examiner notes, Applicant has elected to participate in the DSMER Pilot Program.  However, since the 101 rejection is still applicable, it has been updated below.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a computer system, method and non-transitory computer-readable media. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
generate a token associated with a payment account, the token having a format that simulates a format of a checking account identifier, the token provided to a user associated with the payment account;
receive a payment request including the token, the payment request associated with a payment transaction initiated by the user with a merchant and processed over a first network;
apply a set of rules to the payment request, wherein the set of rules is associated with the token and includes a frequency with which payment requests including the token can be authorized;
determine that the payment request satisfies the set of rules including the frequency;
convert the token into a payment account identifier using the set of rules, the payment account identifier associated with the payment account;
transmit an authorization request message to a second network, wherein the second network is different from the first network, the authorization request message including the payment account identifier;
receive authorization of the authorization request message from the second network; and
provide authorization of the payment request to the first network.

The steps recited above in Step 2A Prong One under the broadest reasonable interpretation covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.   That is other than reciting a computing system comprising at least one processor in communication with at least one memory device, and a user device nothing in the claim elements are directed towards anything other than commercial or legal interactions for generating and using tokens linked to checking account and payment card account.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a computing system comprising at least one processor in communication with at least one memory device, and a user device.  The computing system comprising at least one processor in communication with at least one memory device, and user device are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of networked computers.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using computing system comprising at least one processor in communication with at least one memory device, and user device to perform the steps recited above in Step 2A Prong One amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network, and applying rules to a payment token to convert the payment token to a token for a different account.  The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-7 further define the abstract idea and are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra, et al. (US Patent Application Publication 20170364878), “Malhotra” in view of Ortiz, et al. (US Patent Application Publication 20160019536), “Ortiz”, in view of Kurian, et al. (US Patent Application Publication 20170316479), “Kurian”.
As per claim 1, Malhotra discloses:
A computing system for electronically managing a token across multiple computer networks, the computing system comprising at least one processor in communication with at least one memory device, the at least one processor programmed to: [0048], [0098], fig. 4
receive a payment request including the token, the payment request associated with a payment transaction initiated by the user with a merchant and processed over a first network; [0080] At 702, the gateway computer may receive a transaction request message. For present purposes it is assumed that the transaction request message includes a token that represents the customer's deposit bank account. The token may be in a standard format for payment card account numbers as that format is defined in a payment card account system.
apply a set of rules to the payment request, wherein the set of rules is stored in the at least one memory device, is associated with the token; [0094] At 908 in FIG. 9, the gateway computer 402 may apply one or more of the business rules stored at 902 to arrive at a routing decision to select between the two potential funding accounts, and thus to select between routing in the payment card account system or alternatively in the EFT system. In applying the business rule(s) to the transaction message received at 906, the gateway computer may consider content of the transaction message, such as the BIN range of the token, the transaction amount, the merchant identifier or merchant category code, etc. In some embodiments, the business rule(s) may guide the gateway computer to select between a routing decision outcome that will result in a lower transaction handling fee for the merchant versus a routing decision outcome that will result in more timely completion of the transaction at the time of sale.
convert the token into a payment account identifier using the set of rules, the payment account identifier associated with the payment account; [0081], [0093-0098] the gateway computer 402 may receive a transaction message as indicated at 906. It is assumed that the transaction message includes a token that is translatable into either one of a PAN (payment card account system account number) or a bank deposit account number (suitable for executing an EFT system transaction)… Detokenization may then occur, either directly within the gateway computer 402 (by reference to a token directory, which is not shown) or indirectly by reference to a Token Service Provider (not shown). In either case, the token may be translated (block 704, FIG. 7) to a bank account number that identifies the customer's bank deposit account. The bank account number may be in a format used in an EFT/ACH system, and may be in a format that is different from the format of the token received at 702… In some embodiments, steps 908 et seq. may only be applied to transaction messages which contain tokens that are mapped to both a payment card account number and a deposit bank account number, such that translation to one or the other of the two account numbers is to be selected as part of the translation process. In some embodiments, the token may have a BIN (bank identification number) portion that is from a BIN or BIN range that indicates the token is mapped to both types of account numbers… If the gateway computer 402 selects the payment card account system at decision block 910, then block 912 may follow decision block 910. At block 912, the gateway computer 402 routes the transaction for completion via the payment card account system. In doing so, the gateway computer 402 may transmit a transaction message that includes a PAN into which the token has been translated
transmit an authorization request message to a second network, wherein the second network is different from the first network, the authorization request message including the payment account identifier; [0073], [0096] The digital wallet provider may evaluate the payment credentials, and if the same are tokenized, may call a detokenization service provided by a Token Service Provider. The digital wallet provider determines the O-PSP computer and builds and submits a transaction request message to the O-PSP computer. The O-PSP computer evaluates the message and authenticates the consumer credentials and then forwards the message to the payment network (EFT network). The payment network determines the routing path and routes the message to the B-PSP computer. The B-PSP computer evaluates the message, checks the validity of the beneficiary account, authorizes the transaction request message and posts the transaction (immediately or at a later point in time) against the beneficiary account. The B-PSP computer returns a response message to the O-PSP computer via the payment/switch network (EFT network). The O-PSP computer returns the response message to the merchant via the payment network and via the digital wallet provider. The merchant may also receive other information such as billing address, shipping address, and loyalty account information in addition to a payment confirmation message… If the gateway computer 402 selects the payment card account system at decision block 910, then block 912 may follow decision block 910. At block 912, the gateway computer 402 routes the transaction for completion via the payment card account system. In doing so, the gateway computer 402 may transmit a transaction message that includes a PAN into which the token has been translated.
receive authorization of the authorization request message from the second network; and [0073], [0096] The digital wallet provider may evaluate the payment credentials, and if the same are tokenized, may call a detokenization service provided by a Token Service Provider. The digital wallet provider determines the O-PSP computer and builds and submits a transaction request message to the O-PSP computer. The O-PSP computer evaluates the message and authenticates the consumer credentials and then forwards the message to the payment network (EFT network). The payment network determines the routing path and routes the message to the B-PSP computer. The B-PSP computer evaluates the message, checks the validity of the beneficiary account, authorizes the transaction request message and posts the transaction (immediately or at a later point in time) against the beneficiary account. The B-PSP computer returns a response message to the O-PSP computer via the payment/switch network (EFT network). The O-PSP computer returns the response message to the merchant via the payment network and via the digital wallet provider. The merchant may also receive other information such as billing address, shipping address, and loyalty account information in addition to a payment confirmation message… If the gateway computer 402 selects the payment card account system at decision block 910, then block 912 may follow decision block 910. At block 912, the gateway computer 402 routes the transaction for completion via the payment card account system. In doing so, the gateway computer 402 may transmit a transaction message that includes a PAN into which the token has been translated.
provide authorization of the payment request to the first network. [0073], [0096] The digital wallet provider may evaluate the payment credentials, and if the same are tokenized, may call a detokenization service provided by a Token Service Provider. The digital wallet provider determines the O-PSP computer and builds and submits a transaction request message to the O-PSP computer. The O-PSP computer evaluates the message and authenticates the consumer credentials and then forwards the message to the payment network (EFT network). The payment network determines the routing path and routes the message to the B-PSP computer. The B-PSP computer evaluates the message, checks the validity of the beneficiary account, authorizes the transaction request message and posts the transaction (immediately or at a later point in time) against the beneficiary account. The B-PSP computer returns a response message to the O-PSP computer via the payment/switch network (EFT network). The O-PSP computer returns the response message to the merchant via the payment network and via the digital wallet provider. The merchant may also receive other information such as billing address, shipping address, and loyalty account information in addition to a payment confirmation message… If the gateway computer 402 selects the payment card account system at decision block 910, then block 912 may follow decision block 910. At block 912, the gateway computer 402 routes the transaction for completion via the payment card account system. In doing so, the gateway computer 402 may transmit a transaction message that includes a PAN into which the token has been translated.
Malhotra does not expressly disclose the set of the rules includes a with which payment requests including the token can be authorized, and there does disclose the following, Ortiz, however does disclose the following:
wherein the set of rules includes a frequency with which payment requests including the token can be authorized; [0123], [0321] Such tokens and credentials can represent or otherwise be associated with a wide variety of accounts or other application-related data sets, including for example, savings, checking, credit, debit, rewards, gift cards, and/or other payment credentials can be stored in an SSD created exclusively for an FI on the SIM card or other secure memory... For example, merchant POS terminals 114 currently have the capability of imposing payment limits for host-card emulation (HCE) transactions initiated from a user device 102, 202, which allows for individual merchants to determine use restrictions on such transactions. Similarly, the user of device 102, 202 may also in some cases be able to customize stored token(s) to impose use limitations and thereby control how much risk a token may pose for the user. For example, token(s) may be configured for multiple different limits, such as a per-transaction amount limit (e.g., $100), a frequency of use limit defined in terms of a number of uses over a particular period of time (e.g., once per day, 2 times per day, 10 times per week, etc.), or a cumulative amount limit defined as a total authorized amount within a particular period of time (e.g., $500 per day, $1000 per week, $2,500 per month, etc.). These limits may also be imposed on a per-token basis, e.g., for each individual token, or, alternatively, in aggregate for all tokens stored in a digital wallet, or associated with a particular payment account or method, etc.
determine that the payment request satisfies the set of rules including the frequency; [0312-0317], [0321] For example, token(s) may be configured for multiple different limits, such as a per-transaction amount limit (e.g., $100), a frequency of use limit defined in terms of a number of uses over a particular period of time (e.g., once per day, 2 times per day, 10 times per week, etc.), or a cumulative amount limit defined as a total authorized amount within a particular period of time (e.g., $500 per day, $1000 per week, $2,500 per month, etc.)…. In the case of a multiple-use token, in some embodiments, a user device 102, 202 may track and update the remaining authorized transaction amount on the token. For example, after a payment has been successfully processed using the multiple-use token, the user device 102, 202 may synchronize with an authorization host server 110 to determine the new remaining authorized amount for the token and may then decrement the token stored on the device 102, 202 to reflect the new amount. Alternatively, a user device 102, 202 may receive an indication of a successfully processed transaction for a given amount. Thus, upon receipt of such indication (or after synchronization), the remaining authorized amount on the token may be decremented by the amount of the processed transaction to provide a new remaining authorized amount… In such cases, the account stored in the cloud may be associated with an authorized payment amount, e.g., a maximum transaction value that will be authorized, which similarly may then limit the transactions that a user can successfully initiate or complete with a user device 102, 202 to those transactions that are less than or equal to the authorized payment amount. For example, when a transaction is initiated, URL or other link to the account stored in the cloud will allow for an adjudicating server or other payment network to access data representing the authorized transaction amount and verify that the transaction underway can be processed, or is otherwise authorized.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Malhotra with the limit the tokens to a certain number of uses per week as taught by Ortiz, doing so further allows the user to customize the limitations of the tokens to control how much risk a token may pose for the user by limiting the frequency of uses for the token [0321].
Malhotra does not expressly disclose the following, Kurian, however discloses:
generate a token associated with a payment account, the token having a format that simulates a format of a checking account identifier, the token provided to a user associated with the payment account; [0050], [0059] Referring to FIGS. 5 and 6 shown are examples of payment instruments, specifically checks 1110 that replace at least a portion of the personal information with a random number, otherwise referred to as a token, key, PIN or the like. Specifically, in FIG. 5, the check number fields 1130 have been replaced with a random number, as indicated by the designation “ZZZZ”. However, the routing number field 1110 and the account number filed 1120 have not been replaced and indicate the routing number and the account number, as indicated by the respective designations “XXXXXXXXX” and “XXXXXXXXXXXX”. By replacing the check number with a random number less likelihood exists of a wrongdoer copying the check and inserting a following sequential check number that would appear to be a valid check. In FIG. 6, the routing number field 1110, the account number field 1120 and the check number field 1130 have all been replaced by the random number (or random numbers), as indicated by the respective designations “ZZZZZZZZZ,” “ZZZZZZZZZZZZ” and “ZZZZ”. By replacing the routing number, the account number and the check number with the random number, not only is the likelihood of unauthorized duplication further lessened, but also less personal information is made public (i.e., the payor's account number and financial institution are not divulged).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Malhotra with the ability generate tokens representing the checking account information as taught by Kurian, doing so would further protects the users personal checking information reducing the likelihood of a wrong-doer copying the check [Kurian, 0050, 0059]

As per claim 2, Malhotra does not expressly disclose the following, Kurian, however discloses:
wherein the at least one processor is further programmed to generate the token such that the token is specific to the user and the merchant. [0041-0042] System 100 additionally includes linking application 400 that is configured to link or otherwise associate the random number 310 with the payment instrument 410, the payor 420 of the payment instrument 410 (i.e., the account holder) and the payee 430 of the payment instrument 410 (i.e., the individual/entity receiving the personal check or the merchant/entity processing a credit/debit transaction). In alternate embodiments of the invention, the random number may be linked with other parameters associated with transaction associated with the payment instrument, such as, but not limited to, the payment amount/limit, the number of payments authorized, the time period designated for processing the transaction and the like. In response to linking the random number to the parameters/attributes, the random number 310 and linked payment instrument 410, linked payor 420 and linked payee 430 are stored in an authentication database 500.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Malhotra with the ability to link the token with the payor and payee as taught by Kurian, doing so would further allows the token to be authenticated based on the payee [Kurian, 0041-0042].

As per claim 3, Malhotra discloses:
wherein the at least one processor is further programmed to compare the token to a merchant identifier of the merchant included in the payment request, such that the identity of the merchant is confirmed by the at least one processor. [0094], [0100-010] In applying the business rule(s) to the transaction message received at 906, the gateway computer may consider content of the transaction message, such as the BIN range of the token, the transaction amount, the merchant identifier or merchant category code, etc. In some embodiments, the business rule(s) may guide the gateway computer to select between a routing decision outcome that will result in a lower transaction handling fee for the merchant versus a routing decision outcome that will result in more timely completion of the transaction at the time of sale. For example, certain merchants may have indicated that they prefer that latter outcome to the former, or vice versa. Accordingly, business rules may be in place for merchants that have expressed such a preference to make a routing decision based on the merchant identifier in the received transaction message, along with the known speed of completion or known fee structure of the payment card account system versus the EFT system… In another example, it is again assumed that the merchant ID in the transaction message identifies a merchant for which a business rule is stored.

As per claim 4, Malhotra discloses:
wherein the at least one processor is further programmed to apply the set of rules, wherein the set of rules includes at least one of a rule directed to limiting a payment amount requested in the payment request, a rule directed to a payment frequency of payment requests, and a rule directed to a merchant category of the merchant. [0094] At 908 in FIG. 9, the gateway computer 402 may apply one or more of the business rules stored at 902 to arrive at a routing decision to select between the two potential funding accounts, and thus to select between routing in the payment card account system or alternatively in the EFT system. In applying the business rule(s) to the transaction message received at 906, the gateway computer may consider content of the transaction message, such as the BIN range of the token, the transaction amount, the merchant identifier or merchant category code, etc. In some embodiments, the business rule(s) may guide the gateway computer to select between a routing decision outcome that will result in a lower transaction handling fee for the merchant versus a routing decision outcome that will result in more timely completion of the transaction at the time of sale.

As per claim 5, Malhotra does not expressly disclose the following, Kurian, however discloses:
wherein the at least one processor is further programmed to receive, from a user computing device, at least a portion of the set of rules such that the user defines the portion of the set of rules at the user computing device. [0053], [0057] In optional embodiments of the invention, the linking application 400 is further configured to link the random number 310 to payment/transaction parameters, such as, but not limited to, the payment/transaction amount 440 or payment limit, the volume/number of payments/transactions 450 (e.g., the number of payment instruments to be generated), the time period for conducting the payment transaction 460 or any other payment transaction parameter/variable 470. The linked payment/transaction parameters may be predetermined by the linking application (e.g., the entity/financial institution making the payment) or the mobile device user may dynamically define the linked payment/transaction parameters.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Malhotra with the ability to allow the user to define the payment/transaction parameters as taught by Kurian, doing so would further allows the user to further be able to customize the transaction processing parameters via their mobile device [Kurian, 0053, 0057].

As per claim 6, Malhotra discloses:
wherein the at least one processor is further programmed to convert the token from a network protocol of the first network to a network protocol of the second network, wherein the network protocol of the first network is different from the network protocol of the second network. [0080-0086] At 702, the gateway computer may receive a transaction request message. For present purposes it is assumed that the transaction request message includes a token that represents the customer's deposit bank account… At 804, the gateway computer may convert the transaction message at an application layer. This conversion may convert the transaction message between a standard message format used in payment card account transaction messages to a different standard message format used in EFT/ACH transaction messages.

As per claim 7, Malhotra discloses:
wherein the first network is configured to process check transactions and the second network is configured to process payment card transactions. [0080-0086] At 702, the gateway computer may receive a transaction request message. For present purposes it is assumed that the transaction request message includes a token that represents the customer's deposit bank account… At 804, the gateway computer may convert the transaction message at an application layer. This conversion may convert the transaction message between a standard message format used in payment card account transaction messages to a different standard message format used in EFT/ACH transaction messages.

As per claims 8-14, claims 8-14 recite substantially similar limitations to those found in claims 1-7, respectively.  Therefor claims 8-14 are rejected under the same art and rationale as claims 1-7.  Furthermore, Malhotra discloses a method [0012].
As per claims 15-20, claims 15-20 recite substantially similar limitations to those found in claims 1-6, respectively.  Therefor claims 15-20 are rejected under the same art and rationale as claims 1-6.  Furthermore, Malhotra discloses a non-transitory computer-readable media [0051].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/               Primary Examiner, Art Unit 3694